UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA

 

CHARLOTTE DIVISION

UNITED STATES OF AMERICA ) DOCKET NO.: 3:20-CR-241-RJC-DCK

)
Vv. )

)

(1) JOY CHILDS ) ORDER TO UNSEAL THE

(2) DARYL LAMONT TERRY, JR ) INDICTMENT
)

UPON MOTION of the United States of America, by and through R. Andrew Murray,
United States Attorney for the Western District of North Carolina, for an order directing that the

Indictment in the above-captioned case be unsealed; and

IT APPEARING TO THE COURT that there no longer exists any danger to the attendant

investigation in this case;

NOW, THEREFORE, IT IS ORDERED that the Bill of Indictment in the above-

captioned case be unsealed.

The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.
Marshals Service, Defense Counsel and the United States Attorney's Office.

This the 2718 By of Rug us b , 2020,

UNITED STA AGISTRATE JUDGE

Case 3:20-cr-00241-RJC-DCK Document 7 Filed 08/27/20 Page 1 of 1

 
